                          Case 1:21-mj-00091-EPG Document 1 Filed 09/03/21 Page 1 of 2
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the                                           FILED
                                                                                                                    Sep 03, 2021
                                                           District of&ROXPELD                                  CLERK, U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF CALIFORNIA




                  United States of America
                                                                     )
                                  v.                                 )        Case No.
                                                                     )
                       %HQMDPLQ0DUWLQ                             )
                                                                     )
                                                                     )
                            Defendant                                        :0-(3*

                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                                                                                 ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information             ;
                                                                                                                       u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building or Grounds;
18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;
40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building;
18 U.S.C. § 231(a)(3) - Obstructing Law Enforcement During Civil Disorder;
                                                                                                         Digitally signed by
18 U.S.C. § 1512(c)(2) - Obstructing or Impeding an Official Proceeding.                                 G. Michael Harvey
                                                                                                         Date: 2021.08.06
Date:          08/06/2021                                                                                11:05:57 -04'00'
                                                                                            Issuing officer’s signature

City and state:                      :DVKLQJWRQ'&                        *0LFKDHO+DUYH\ U.S. Magistrate Judge
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title
                      Case 1:21-mj-00091-EPG Document 1 Filed 09/03/21 Page 2 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                Benjamin Martin,                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                                      in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description

             18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building or Grounds;
             18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
             40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;
             40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building;
             18 U.S.C. § 231(a)(3) - Obstructing Law Enforcement During Civil Disorder;
             18 U.S.C. § 1512(c)(2) - Obstructing or Impeding an Official Proceeding.

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                    Connor L. Ledbetter, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
                                                                                                        Digitally signed by G.
E\WHOHSKRQH
                                                                                                        Michael Harvey
                                                                                                        Date: 2021.08.06
Date:             08/06/2021                                                                            11:07:32 -04'00'
                                                                                                Judge’s signature

City and state:                         :DVKLQJWRQ'&                     *0LFKDHO+DUYH\, U.S. Magistrate Judge
                                                                                              Printed name and title
